pursuant to a determination of respondent State Liquor Authority, made after a hearing, which revoked peti*581tioner’s restaurant liquor license. By order of the Supreme Corat, Nassau County, entered March 28, 1966, the proceeding was transferred to this court for disposition. Determination confirmed, without costs. No opinion. Beldock, P. J., Ughetta, Christ and Brennan, JJ., concur. Hopkins, J., dissents and votes to grant the petition on the ground that there is no substantial evidence to sustain the determination.